Citation Nr: 0940049	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  05-27 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Whether new and material evidence has been presented to 
reopen a claim for service connection for a psychiatric 
disability, to include posttraumatic stress disorder (PTSD), 
and if so, whether the reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran and friend


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from July 1967 to July 
1970.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

In the July 2004 rating decision the RO reopened the PTSD 
claim and denied it on the merits.  Despite the determination 
reached by the RO, the Board must find new and material 
evidence in order to establish its jurisdiction to review the 
merits of a previously denied claim.  See Barnett v. Brown, 
83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 
3d 1366 (Fed. Cir. 2001).

The Veteran and his friend appeared and testified at a 
personal hearing in July 2009 before the undersigned Acting 
Veterans Law Judge sitting in Waco, Texas.  A transcript of 
the hearing is contained in the record.

The reopened issue of service connection for a psychiatric 
disability, to include posttraumatic stress disorder (PTSD), 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The September 1992 RO rating decision that denied a claim 
of entitlement to service connection for a nervous condition 
to include PTSD was not appealed and is final.

2.  The evidence received since that September 1992 decision 
includes evidence that is neither cumulative nor redundant, 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for a psychiatric disorder 
to include PTSD and raises a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of entitlement to service connection for a psychiatric 
condition, to include PTSD.  38 U.S.C.A. §§ 5108, 7105 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Given the Board's favorable disposition of the claim to 
reopen the claim for service connection for a psychiatric 
disorder, to include PTSD, the Board finds that no discussion 
of VCAA compliance is necessary at this time.

II. Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of the 
decision.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 20.302, 20.1103 (2009).  

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all the evidence submitted since the last 
final rating decision in order to determine whether the claim 
may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2009).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  For purposes of determining whether new and material 
evidence has been received to reopen a finally adjudicated 
claim, the recently submitted evidence will be presumed 
credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curium) (holding that the "presumption of 
credibility" doctrine continues to be precedent).

The Veteran filed his original claim for PTSD in May 1992 and 
a September 1992 rating decision denied his claim (recorded 
as claim for service connection for a nervous condition to 
include PTSD).  The September 1992 rating decision noted that 
the Veteran's pre-induction examination showed a history of 
mild depression and that the Veteran failed to report to his 
scheduled VA examination.  Service connection for emotionally 
immature and unstable personality was denied as the 
conditions existed prior to service and there was no evidence 
that they had been aggravated by service.  Service connection 
for PTSD was denied because the evidence did not show a 
confirmed diagnosis of PTSD.  The Veteran did not appeal this 
decision and it became final.  See 38 U.S.C.A. § 7104(b) 
(West 2002 & Supp. 2009); 38 C.F.R. § 20.1100 (2009).  
Therefore, new and material evidence is needed to reopen the 
claim.  See 38 U.S.C.A. § 5108 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.156; Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 
1996).

Evidence associated with the claims file prior to the 
September 1992 decision included the Veteran's service 
treatment records and his DD Form 214.

Evidence associated with the claims folder after the 
September 1992 decision included: VA treatment records from 
September 2003 to January 2009 which included a positive PTSD 
scan and diagnoses of major depressive disorder (MDD) and 
anxiety disorder NOS, a June 2004 VA examination where the 
Veteran was diagnosed with MDD, a private treatment record 
from September 2004 which diagnosed the Veteran with 
generalized anxiety disorder and generalized social anxiety, 
a January 2009 VA examination which diagnosed depression, 
statements from the Veteran regarding his in-service 
stressors, and hearing transcripts from a July 2009 Travel 
Board hearing.

As noted above, the Veteran's initial claim was decided as 
for a nervous condition to include PTSD.  He has not been 
diagnosed with PTSD; rather, he has been diagnosed MDD, 
generalized anxiety disorder, and anxiety disorder NOS.  
However, the Board acknowledges that the scope of a mental 
health disability claim includes any mental disability that 
may reasonably be encompassed by the claimant's description 
of the claim, reported symptoms, and the other information of 
record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The 
Board will accordingly consider entitlement to service 
connection for any and all psychiatric disorders.

As such, the Board finds that such evidence, being presumed 
credible solely for the purpose of addressing new and 
material evidence, relates to a previously unestablished 
fact; that is, providing a diagnosis for the Veteran's 
current disability.  Such evidence is new and material, and 
the claim of entitlement to service connection for a 
psychiatric disorder to include PTSD is reopened.


ORDER

New and material evidence having been received; the claim for 
service connection for a psychiatric condition to include 
post-traumatic stress disorder is reopened.


REMAND

After a review, the Board observes that additional 
development is necessary in this case prior to adjudication 
of the claim for service connection on the merits.

The current claim on appeal was filed in April 2004 as a 
claim for service connection for PTSD.  In May 2009 the 
Veteran filed a claim for service connection for anxiety and 
MDD.  As noted above, the scope of a mental health disability 
claim includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record.  
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board will 
accordingly consider entitlement to service connection for 
any and all psychiatric disorders.

On the Veteran's enlistment examination in May 1967 the 
Veteran noted that he checked the boxes noting that he had a 
history of "depression or excessive worry" and "nervous 
trouble of any sort."  The physician's summary noted that 
the Veteran had "mild depression, situational, not 
serious."  In June 1968 the Veteran was referred to a 
psychiatrist where it was noted that he had problems with his 
company, carried a knife on him most of the time, and that he 
had drawn the knife on several people.  He was sent to 
psychiatry when he refused an order and threw a bayonet at 
his commanding officer/Lieutenant.  At the time it was felt 
that the Veteran was a danger to himself and those around 
him.  The psychiatrist noted that the Veteran was an anxious, 
exceedingly immature individual with a severe character 
disorder of the emotionally immature and unstable type.  The 
psychiatrist stated that the Veteran was passive and 
demonstrated poor impulse control and little ego strength, 
but that the Veteran did not have psychosis, deep depression 
or organic brain syndrome.  The Veteran was diagnosed with 
emotionally immature and unstable personality, and the 
psychiatrist recommended administrative separation.  However, 
the Veteran stayed in the service and was treated for 
anxiety.  An June 1969 note gave a provisional diagnosis of 
situational reaction (anxiety) with the possibility of a 
personality disorder.  An October 1969 note showed that the 
Veteran was treated with medication for "nerves."

The Veteran was afforded a VA PTSD examination in June 2004 
and the examiner noted the in-service diagnosis of being 
emotionally immature, anxious and having limited common sense 
and ambition, as well as the treated for "nerves."  The 
examiner noted that the Veteran had a fair-to-poor ability to 
express himself, a sad and nervous affect, and an overall 
depressed mood.  He also noted the Veteran was preoccupied 
with the death of his wife, was not preoccupied with the 
events of Vietnam, and had suicidal ideation.  The examiner 
diagnosed the Veteran with MDD, recurrent, severe.  Although 
the examiner noted that the Veteran was treated in service, 
he did not note the Veteran's entrance notation of having 
mild depression, and he did not provide a statement as to 
weather the Veteran had MDD prior to service, or whether it 
began or was aggravated by service as the exam focused on 
PTSD.  

The Veteran has been diagnosed variably with PTSD, anxiety 
disorder NOS, generalized anxiety disorder and generalized 
social anxiety by VA and private examiners.  Several of his 
VA mental health notes show that the Veteran has expressed 
suicidal ideations (though without intent or plan).  In a 
note from June 2006 the Veteran reported that he has been 
depressed since Vietnam.

After filing a claim for service connection for depression 
secondary to erectile dysfunction, the Veteran was provided a 
January 2008 VA examination.  The examiner diagnosed the 
Veteran with MDD and noted that his history of depression 
predated his prostate cancer.

In July 2008 the Veteran had a mental health consult at the 
VA, where he reported military stressors which included being 
shown disturbing "trophy" photos of dead Vietnamese, and 
being a courier for secret messages between camps and, on one 
occasion, having a gas grenade explode in front of the 
vehicle he was in.  The Veteran also noted he has several 
other disturbing images from Vietnam, but that he is not sure 
if they really happened or if he made them up.  The examiner 
noted that the Veteran did not meet the full criteria for 
PTSD, based on the content of his traumatic stressor and his 
response to that stressor, but that he does have 
psychological symptoms that are problematic for him.  The 
Veteran participated in psychological testing that showed 
that the Veteran was experiencing anxiety symptoms but that 
he did not meet the criteria for PTSD.  However, his response 
indicated a high level of "depressive and anxious symptoms 
primarily related to his military experiences, his health 
problems, and his grief issues."  The Veteran was diagnosed 
with MDD and with anxiety disorder NOS (to account for his 
avoidance symptoms, hyperarousal responses, and anxiety 
related to social situations).  The examiner, however, did 
not note the Veteran's treatment or diagnoses in his service 
treatment records, and did not note whether he was able to 
review the claims file.  

The Veteran's June 2004 PTSD examination diagnosed MDD but 
did not provide a statement or opinion as to the etiology of 
the MDD, and did not note the entrance examination's notation 
regarding mild depression.  The July 2008 mental health 
consult does not appear to have had the opportunity to review 
the claims file in conjunction with his examination, and as 
such did not note the entrance examination's notation of mild 
depression or the Veteran's in-service diagnoses and 
treatment.  Additionally, though the July 2008 mental health 
assessment stated that the Veteran's depression and anxiety 
were due to his service, it also noted that his conditions 
were due to health problems and grief issues.  Neither 
examination expressed an opinion as to whether the Veteran's 
current psychological condition began prior to service, and 
if so, if it was aggravated by service.  Accordingly, on 
remand the Veteran should be afforded an additional VA 
psychological examination which addresses aggravation and 
provides a nexus opinion regarding any diagnosed conditions.

Since the Board has determined that an examination is 
necessary in the instant case, the Veteran is hereby informed 
that 38 C.F.R. § 3.326(a) (2009) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 (2009) address the consequences of a 
veteran's failure to attend scheduled medical examinations.  
That regulation provides that, when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination and a claimant, without "good cause," fails to 
report for such examination scheduled in conjunction with a 
service connection claim, the claim will be based on the 
evidence of record. 38 C.F.R. § 3.655 (2009).

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim.)

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant VA treatment records 
dating since January 2009 from the Bonham 
VAMC and associate them with the claims 
file.

2.  Schedule the Veteran for a VA 
psychiatric examination with a 
psychiatrist or psychologist.  The entire 
claims file must be made available to the 
examiner, and the examiner should indicate 
in the report that the file was reviewed, 
including this remand.

The examination report should include a 
discussion of the Veteran's psychiatric 
history, specifically noting the Veteran's 
entrance examination, and the diagnoses 
and psychiatric treatment the Veteran 
received during and after service, and his 
current psychiatric symptoms.

After review of the claims folder and 
examination of the Veteran, the examiner 
should provide the Veteran with a 
diagnosis/or diagnoses of any current 
psychiatric disorder(s).  The examiner 
should also comment as to whether the 
Veteran's current psychiatric condition 
pre-dates service.  

If the examiner determines that the 
Veteran began service with a psychiatric 
disorder, the examiner must provide an 
opinion as to whether the disorder was 
aggravated (permanently worsened beyond 
normal progress) by service, and, to the 
degree possible, should identify the 
degree of additional impairment 
attributable to service over and above the 
natural progress of the disorder.  

If the examiner determines that a current 
disorder did not predate service, the 
examiner must provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or greater) that 
the Veteran's current psychiatric 
disorder(s) began in or was caused by 
active service.  The examiner should 
provide a rationale for all opinions 
expressed.

3.  To help avoid future remand, the 
RO/AMC must ensure that the requested 
actions have been accomplished (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is undertaken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  Then, the RO/AMC should readjudicate 
the Veteran's claim.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and provided an appropriate 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


